Citation Nr: 1103492	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  08-21 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to April 
1953.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from two rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An 
April 2007 decision granted service connection and assigned a 
noncompensable disability rating for hearing loss of the right 
ear, effective September 30, 2003.  An August 2007 decision 
granted service connection for left ear hearing loss, changed the 
Veteran's service-connected disability to a bilateral hearing 
loss, and assigned a 10 percent rating, also effective September 
30, 2003.

In an April 2009 statement, the Veteran's previous representative 
mistakenly indicated that the Veteran wished to have a hearing 
before a member of the Board.  Initially, the RO denied service 
connection for bilateral hearing loss in November 2004.  In the 
Veteran's September 2005 substantive appeal, he indicated that he 
wished to have a hearing before a member of the Board.  Before 
that hearing could be held, service connection was granted for a 
hearing loss disability of the right ear, but in the April 2007 
supplemental statement of the case (SSOC), the RO continued to 
deny service connection for the left ear.  In response to the 
April 2007 SSOC, the Veteran noted that he was still expecting to 
have a hearing before a member of the Board.  Although that 
statement was received by VA in June 2007, it was filed out of 
order in the claims folder, appearing next to a March 2009 SSOC.

The claim for service connection for hearing loss of the left ear 
was granted by an August 2007 rating decision and a disability 
rating was assigned for the Veteran's service-connected bilateral 
hearing loss.  Thereafter, a hearing before the Board was 
scheduled with respect to an issue not on appeal and with respect 
to the evaluation assigned to the hearing loss of the right ear.  
The Veteran contacted VA and cancelled that hearing (and withdrew 
his appeal with respect to the claim for service connection for 
headaches).  The Veteran indicated in his June 2008 substantive 
appeal of the evaluation assigned to the bilateral hearing loss, 
that he did not wish to have a hearing before the Board.

In the April 2009 statement, the Veteran's previous 
representative directed the Board's attention to the Veteran's 
contentions as stated on VA Form 9 indicating a desire to appear 
at a Travel Board hearing before the Board.  But as indicated 
above, the Veteran cancelled the hearing requested in the 
September 2005 VA Form 9, and, in the June 2008 substantive 
appeal relating to the evaluation assigned to the bilateral 
hearing loss disability, he indicated he did not want a hearing 
before the Board.

Given that the Veteran cancelled the one hearing he requested on 
the evaluation issue, that on the substantive appeal form 
relating to this appeal, he indicated that he did not want a 
hearing before the Board, and that his statement that he was 
still expected a hearing was dated before he cancelled the 
requested hearing and filed out of order in the claims folder, 
the Board concludes that the local representative mistakenly 
looked at the September 2005 substantive appeal form rather than 
the June 2008 substantive appeal form that was filed with respect 
to the issue currently on appeal.  Since the Veteran made clear 
that no hearing was desired on the issue currently before the 
Board, the appeal is ready for review by the Board.

The claim was remanded by the Board in June 2009 for additional 
development and to address due process concerns.  For the reasons 
to be discussed below, the claim must again be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2010), are met.

In the June 2009 remand, the RO/AMC was directed to schedule the 
Veteran for a VA audiological examination, which was conducted in 
November 2009.  As part of the Board's remand instructions, the 
examiner was asked to address two private records from Dr. 
Donnelly submitted by the Veteran in support of his claim.  More 
specifically, with respect to May 2007 test results from Dr. 
Donnelly, the examiner was asked to explain whether (1) the 
examination was conducted by a state-licensed audiologist; (2) 
the speech discrimination result reported for the right ear was 
the Maryland CNC controlled speech discrimination test; and (3) a 
puretone audiometry test was conducted.  With respect to Dr. 
Donnelly's March 2008 opinion challenging the assignment of an 
average of 105 decibels to the Veteran's left ear and indicating 
that the average would be less than that, the examiner was asked 
to discuss Dr. Donnelly's opinion and indicate whether an average 
less than 105 should be assigned to the left ear audiometry 
results for the April 2007 VA audio examination.

Review of the November 2009 VA audio examination report reveals 
that in response to the May 2007 test results from Dr. Donnelly, 
the VA examiner reported that the results were not adequate for 
VA compensation and pension purposes since the Maryland CNC word 
lists were not provided for viewing.  There was no discussion 
regarding Dr. Donnelly's March 2008 opinion.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The response provided by the November 2009 VA examiner was 
inadequate for several reasons.  First, the examiner failed to 
address Dr. Donnelly's March 2008 opinion, as instructed.  
Second, the examiner failed to address whether the May 2007 test 
results from Dr. Donnelly were conducted by a state-licensed 
audiologist and whether a puretone audiometry test had been 
conducted.  In addition to the foregoing, although the VA 
examiner may have been trying to indicate that the Maryland CNC 
controlled speech discrimination test had not been used when she 
said that it had not been provided, her statement is not clear 
and it does not adequately answer the question posed by the 
Board.  

Since the Board's June 2009 remand, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that when a private examination 
report "reasonably appears" to contain information necessary to 
properly decide a claim but is "unclear" or "not suitable for 
rating purposes," and the information reasonably contained in 
the report otherwise cannot be obtained, VA has a duty to either 
(1) ask the private examiner to clarify the report, (2) request 
that the claimant obtain the necessary information or clarify the 
report, or (3) explain why such clarification is not needed.  See 
Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. January 4, 2011).  

In light of the recent decision in Savage, the Board finds that 
on remand, the RO/AMC should first request Dr. Donnelly to 
address whether he is a state-licensed audiologist, whether the 
May 2007 test results he provided implemented the Maryland CNC 
controlled speech discrimination test, and whether a puretone 
audiometry test was conducted.  If Dr. Donnelly cannot or does 
not provide the requested information, the claims folder should 
be returned to the November 2009 VA examiner and that individual 
should be asked to provide the needed information.  

Irrespective of the foregoing, the claim must be returned to the 
November 2009 VA examiner for an addendum opinion regarding the 
March 2008 opinion provided by Dr. Donnelly.  Recent VA treatment 
records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain the Veteran's records related to 
treatment for hearing loss, to include 
copies of all audiogram results, from the 
Tampa VA Medical Center and Pasco Outpatient 
Clinic, dated since October 2009.  

2.  Make arrangements for Kevin J. Donnelly, 
M.D. to review the May 2007 test results he 
conducted and address the following:

Whether (1) he is a state-licensed 
audiologist; (2) the speech discrimination 
result reported for the right ear (that is, 
76 percent) was the Maryland CNC controlled 
speech discrimination test; and (3) a 
puretone audiometry test was conducted.

If the answer to all three questions above 
is yes, Dr. Donnelly should be asked to 
interpret the data reported in graph form in 
a numerical format.

3.  Once a response from Dr. Donnelly has 
been received, or after an adequate period 
of time for his response has passed, return 
the claims file and a copy of this remand to 
the VA examiner who conducted the November 
2009 audio examination.

If Dr. Donnelly did not respond to the 
RO/AMC request in remand instruction 2, the 
VA examiner is asked to address the 
following with respect to the May 2007 test 
results from Dr. Donnelly:

(i) Explain whether (A) the examination was 
conducted by a state-licensed audiologist; 
(B) the speech discrimination result 
reported for the right ear (that is, 76 
percent) was the Maryland CNC controlled 
speech discrimination test; and (C) a 
puretone audiometry test was conducted.

(ii) If the answer to all three questions 
above is yes, interpret the data that was 
reported by Dr. Donnelly in graph form and 
report it in a numerical format.

The VA examiner must address the following 
irrespective of whether or not Dr. Donnelly 
responded to the RO/AMC request regarding 
remand instruction 2:

With respect to Dr. Donnelly's March 2008 
opinion challenging the assignment of an 
average of 105 decibels to the Veteran's 
left ear and indicating that the average 
would be less than that, discuss Dr. 
Donnelly's opinion and indicate whether an 
average less than 105 should be assigned to 
the left ear audiometry results for the 
April 2007 C&P audio exam.

If the November 2009 VA examiner is not 
available, then a different examiner should 
be asked to review the claims folder and 
provide the requested opinions.

4.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the requested 
examination does not include adequate 
responses to the specific opinions 
requested, it must be returned for 
corrective action.

5.  Finally, readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond, before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

